Citation Nr: 1025224	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-13 203A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to May 
1947.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  
The claimant thereafter moved and jurisdiction over the appeal 
currently residues with the RO in Roanoke, Virginia.  This appeal 
has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim of entitlement to service connection for 
tinnitus has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against finding that any current bilateral hearing loss 
disability is related to a disease or injury in service or that 
sensorineural hearing loss manifested to a compensable degree in 
the first post-service year.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service nor may sensorineural hearing loss 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

Next, the Board finds that written notice provided in January 
2007, prior to the June 2007 rating decision, fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the laws 
and regulations governing the assignment of disability ratings 
and effective dates as required by the United States Court of 
Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Additionally, the Board finds that even 
if the above letter failed to provide the Veteran with adequate 
38 U.S.C.A. § 5103(a) notice, this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to understand 
what was needed to substantiate the claim after reading the above 
letter as well as the rating decision and statement of the case.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a review of 
the record on appeal shows that VA obtained and associated with 
the record all available and identified in-service and post-
service records.  

As to the in-service treatment records, in April 2007 the 
National Personnel Records Center (NPRC) notified the RO that the 
Veteran's service treatment records were not available because 
they had probably been destroyed.  The Veteran was provided 
notice of the unavailability of these records in the May 2008 
statement of the case and no subsequent service treatment records 
were thereafter received from the claimant. 

Where, as here, "service medical records are presumed destroyed, 
. . . the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt is 
heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The cases, however, do not establish a heightened "benefit of 
the doubt," but rather only a heightened duty of the Board to 
consider the applicability of the benefit of the doubt, to assist 
the claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  The case 
law does not lower the legal standard for proving a claim for 
service connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 
(1996).  Therefore, adjudication of this appeal may go forward 
without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim . . 
. [and] this duty is limited to specifically identified documents 
that by their description would be facially relevant and material 
to the claim").

As to the post-service records, the Board notes that the Veteran 
notified the RO that he received treatment from Drs. David Ansel 
and Roy Carlson from Larchmont Medical Center and from the 
Trenton Zavala Primary Care Clinic.  The record also shows that 
the Veteran provided the RO with a letter from Dr. Carlson and 
treatment records from Lakes Hearing Aid Center.  However, the 
record does not ever show that the claimant provided VA with 
authorizations to request his records from these other identified 
healthcare providers despite being asked to do so by the RO in 
January 2007.  In this regard, the Board notes that "the duty to 
assist is not always a one-way street.  If a veteran wishes help, 
he cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining the 
purtative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991), See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Furthermore, while the VA does have a duty to assist the Veteran 
in the development of a claim, that duty is not limitless.  In 
the normal course of events, it is the burden of the Veteran to 
provide the RO with needed authorizations to obtain his private 
treatment records.  If he does not do so, there is no burden on 
the VA to "turn up heaven and earth" to get them.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).  Therefore, the Board finds that 
VA adjudication of the current appeal may go forward without VA 
requesting these records because the claimant failed to help him-
self in the prosecution of his claim.  

As to VA's duty to obtain a medical opinion, the Board notes that 
the Veteran was provided a VA examination in May 2007 which it 
finds adequate to adjudicate the claim because the examiner, 
after a review of the record on appeal and examination of the 
claimant, provided an opinion as to the origins of his bilateral 
hearing loss.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part of 
the claim's file.  Hence, VA has fulfilled its duty to assist the 
Veteran in the prosecution of his claim and adjudication of this 
appeal may go forward.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  



The Claim

The Veteran in writings and testimony to VA contended that his 
bilateral hearing loss was caused by his job as a meteorologist 
which required that he use headphones 4 hours a day, seven days a 
week, during his time on active duty (after his initial 
schooling) to talk with aircraft so as to advise them what 
altitude to fly at to best take into account the current weather 
conditions.  It is also requested that the Veteran be afforded 
the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  In 
addition, service connection may also be granted on the basis of 
a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  Sensorineural hearing loss, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  38 C.F.R. §§ 3.307, 3.309.  

With hearing loss claims, VA may only find hearing loss to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores are less than 94 
percent.  38 C.F.R. § 3.385.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement 
of a current disability is "satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim."  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Initially, the Board notes that the Veteran's available service 
personnel records list his occupational specialty as weather 
observer.  Moreover, the Board finds that the Veteran is both 
competent and credible to report on the fact that he was exposed 
to static and other unpleasant noise while operating a radio 
head-set as a weather observer.  Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  Furthermore, the 
Veteran's wife, since she was married to the claimant prior to 
his separation from active duty, is both competent and credible 
to report on the fact that he had problems hearing her talk while 
he was on active duty.  Therefore, the Board will concede that 
the Veteran had acoustic trauma while on active duty.  

However, as reported above, the Veteran's service treatment 
records are not available and they therefore cannot show his 
complaints and/or treatment for hearing loss in either ear while 
on active duty.  Moreover, the Board finds more credible the 
post-service records which are negative for complaints, 
diagnoses, or treatment for hearing loss for five decades after 
the Veteran's 1947 separation from active duty than the Veteran's 
and his wife's claims that he had these problems in-service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for many 
years after service); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Accordingly, entitlement to 
service connection for bilateral hearing loss based on in-service 
incurrence must be denied despite the fact that the Veteran was 
exposed to acoustic trauma while on active duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumption found at 38 C.F.R. §§ 3.307, 3.309, the 
Board notes that there is no evidence in the record of the 
Veteran having compensable sensorineural hearing loss within one 
year of service separation.  Accordingly, entitlement to service 
connection for bilateral hearing loss based on a presumptive 
basis must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in 1947 and first seen with 
hearing loss in a 1999 audiological examination or even 1970 (the 
year in which the Veteran and his wife testified that the 
claimant first went to see a doctor because of his hearing loss) 
to be compelling evidence against finding continuity.  Put 
another way, the at least two if not five decade gap between the 
Veteran's discharge from active duty and the first evidence of 
the claimed disorder weighs heavily against his claim.  See 
Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection when 
the Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of his low back condition); Shaw v. Principi, 3 Vet. App. 365 
(1992) (a Veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that he 
had problems hearing conversational speech since service.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  The Board also acknowledges that the Veteran's wife and 
representative are competent to give evidence about what they can 
see such as the claimant having problems hearing his wife asking 
questions since his separation from military service since she 
and the appellant had been together since before he entered 
military service.

However, upon review of the claim's folder, the Board finds that 
the Veteran's, his wife's, and his representative's assertions 
that the claimant has had his current hearing loss disability 
since service are not credible.  In this regard, the Veteran and 
his representative's claims are contrary to what is found in the 
post-service medical records.  In these circumstances, the Board 
gives more credence and weight to the medical evidence of record, 
which is negative for complaints, diagnoses, or treatment for any 
of the claimed disorder for over five decades following his 
separation from active duty, than the Veteran's, his wife's, and 
his representative's claims.  See Maxson, supra.  Therefore, 
entitlement to service connection for bilateral hearing loss 
based on post-service continuity of symptomatology must be 
denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of 
the disability after service under 38 C.F.R. § 3.303(d), the 
Board notes that in March 2007 Dr. Carlson opined that, as to the 
source of the Veteran's current hearing loss, the claimant 
"spent a good period of his [m]ilitary service as a radioman 
with constant use of the earphones and the potential for noise 
related hearing loss as the results of that use of equipment.  I 
think that some of his hearing loss is likely to be serous (sic) 
mixed on the bases of this history."  On the other hand, the May 
2007 VA examiner, after a review of the record on appeal and an 
examination of the claimant, opined that his bilateral hearing 
loss was less likely as not caused as a result of noise exposure 
while in military service because the noise he was exposed to was 
intermittent and through the use of headphones.

In weighing the probative value of these conflicting medical 
opinions, the Board finds more competent and credible the medical 
opinion provided by the May 2007 VA examiner that the Veteran's 
current hearing loss was not due to his military service than Dr. 
Carlson's opinion because the VA examiner's opinion was based on 
a review of the record on appeal and because Dr. Carlson did not 
provide any rational for his opinion.  See Guerrieri v. Brown, 4 
Vet. App. 467, 473 (1993) ("the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion the physician 
reaches....  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of the [Board as] adjudicators. . ."); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons and 
bases); Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that 
a medical opinion is inadequate when it is unsupported by 
clinical evidence); Bloom v. West, 13 Vet. App. 185, 187 (1999) 
(a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the required 
degree of medical certainty).

As to the Veteran's, his wife's, and his representative's 
assertions that the claimant's bilateral hearing loss was caused 
by his military service, including his in-service noise exposure, 
the Board finds that this condition may not be diagnosed by its 
unique and readily identifiable features because special 
equipment and testing is required to diagnose hearing loss as 
defined by 38 C.F.R. § 3.385 and therefore the presence of the 
disorder is a determination "medical in nature" and not capable 
of lay observation.  Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.  Therefore, since laypersons are not 
capable of opining on matters requiring medical knowledge, the 
Board finds that their opinions that bilateral hearing loss was 
caused by service not credible.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).   The Board also 
finds more competent and credible the opinion by the May 2007 VA 
examiner that the Veteran's bilateral hearing loss was not caused 
by the claimant's military service than these lay statements.  
See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating 
the probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in analyzing 
the medical data).

Based on the discussion above, the Board also finds that service 
connection for bilateral hearing loss is not warranted based on 
the initial documentation of the disability after service because 
the weight of the competent and credible evidence is against 
finding a causal association or link between the post-service 
disorder and an established injury, disease, or event of service 
origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing 
service connection requires finding a relationship between a 
current disability and events in service or an injury or disease 
incurred therein).

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for bilateral 
hearing loss.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claim, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


